:
             OFFICE   OF   THE   A’ITORNEY    GENERAL   OF TEXAS
$.
                                     AUSTIN




     Bonorable Claude A. Willtio
     chairman an& ExeoutiveDirector
     Tex8B TJm!mplagmentCcmponuticm Ccmmlerlon
     Au8 tin, Texea




              “A oarporatlonvlth
         &r%,l 6; 1939, that it Y
         atatpl under the
         de& rollferd .it                                 mven ladl-
         viduals In its                                  on in iorae, it
         did, was due                                   lvity., upon the
         receipt of thl                                 ri8ion of the
         Cc4merrionvro                                  ttor vhloh ir
         attsohed as
                                               , ~na of our Sield
                                               tion telling it6 maa-
                                               etion no good to 2110
                                               f~ooverege at tb.eend
                                               number of persona ia’the
                                     oration vaa alne lnatead of sloven.
                                      this etateuentbeoeuae Comtls-
                                     15 and 16, ea veil aa Ctmmlrsion
                                     Iray,required that non-salaried
                                    8 In employment. The torpors tlen
                                 YO such oificers Ln Its oeunt and had,
                               6, 1939, ma only seaen. It wan In
          ployment aftor Aplr3.l
          May, 1941, t&t State vs. Kenyon, 153 8. w. (2d) 195,
          raf’erredto above, was deeldod.
IlanQrableClaude A. Wlllle~~. ?ego 2


          "Bsoaumeof the lt8tement8m&e br OUT field au-
     ditor, the corporationdid not file the to-1 applloe-
     tion for tonalnationof cowrage vhloh wee eent to it,
     It did file such formel appllorrtloa
                                        in Je.uuaw of 1941.
     A oopy of the lest melitlonedfan 18, llkevlee, attaeh-
     ed as Exhibit B.
          "The question upon vaioh ve nqueet row opinion
                                lhould oonelder the employer'e
     le vhether this Goar~aieelon
     letter of April 6, 1939, attaohed a8 Sxhlbit C, together
     with the other olrouutanoee reoited lbore, ee aperatlug
     to pewlt the Ccemleelontetenelaatingthe corgoratloz4te
     llebIlS.tyas an elsployeron Deoamber 31, 1939,.
           ~ha oourte of thie etate have passed upon Section 60 tsf
Artlale 5221b, Vernon'8 Annotated Civil Statutes, providing the
rothod of terminationof employer oovenge on eeveml oocaelone.
You are PO doubt familiar vith these ~8888. Witherspoon 011 Ca-
p8ny ve. Stete,156 9. W. (2d) 579; Webb VP. State, 1% 8. W. (Zd)
557~ Hhrrir VII.Stats, 159 S. W. (24) 172j and feetnor VI. Steto,
not yet reported.
          Speclfloally,your puestlon 1s whether the letter of the
oaplojer under date of April o, 1333, dlreoted to the Teaee Unea-
ployment C~peneatlon Camisei.on.my be oonslderedae oporetlng
to perrmitthe Commlaaion~stemalxutlng  the corporatlon~e llablllty
at the end of the year 1939. The letter of the ee~ployer eorporatlon
rude1
          "Texas unemploymnt Compeneatlonc~laslon
           Austin, Texas
           G%ntle3aen:
          "On Aprll l5th, we are euepemU.ngpublicration of
     a daily paper beoause of lnoreaein(6:
                                         ooste of operation,
     euoh ae Sooiel Seourlty Texee. We vi11 publish a paper
     tvloe a week in the future and a8 a result, sfter April
     15th, irevi.llemploy not more than 7 persona, wiua5.n.g
     ue to be exempt from Unexaploymmnttaxee. Will you
     please advise us whet notlGe we em required to make
     and to vhcm, and at vbat date vi11 ve be relieved frcei
     thle Unemployment tax burden?
         Qlrude A. Wllllene, I’ege3
HOIiOrrrB1e


           Artlole   5221b,   Section   6(a), Vornon*e Annotated Civil
Watutee,   read*:
            *An ompluying un$t hull    aeaee to be an employ-
     er eubjeot to thle Act only ee of the let dey of’
     January of eny oalender year, if it files vlth the
     Cammlomion,prior to the jlet dey of MAroh of such
     yeer, a vrltten appllosti0nfortesU.mtion of oover-
     age, end the Camleelon tlnde thet there vere no
     tvontj   (20) different   daye, each day belag ln e dlf-
     ferent veok vithin the prooedlng oelendar year vlth-
     in whiah suah employing uult omp2oyed eight (8j or
     more iribividuale    ln employment eubjeot to thie Act.
     For the purposea OS thle eubeeatloa the two or more
         loylng unite mentlOzmd In peregreph (2) or (3) or
     “p of eeatloa 19(f) &ell be treeted ae a sing10
     (4
     slployingunit.”
          It ie unfortunate for the employer that your flold
wproeeutativs advleed h&m, sinas thie advlae reeulted In the
aployer’s failure to later terainete  hia ooverege 88 euggeeted
by the Ccmmlselon. However, the letter of the employer on April
6, 1939, vee not with- the period fixed by etatute for temUe-
tion. The opinion of Judge CcaPbe in the ore8 of Xarrle Ye. TkO
State, 159 s. w. (26) 172, *tatoar
           ” * + l l appellant oonten&e that he made ‘cub-
     etentlel,prectioal end reseoneb3.e~ ocmpllanoe 41th
     the Act upon termlnetlonof his coverage in Septem-
     ber, 1937. This contention is beeed upon the feot
     thet vhen appellant euependcrd bueineae In Auguet,
     1937, and since e report and remittanoe to the Texee
     unsrnploymentCompensationCammieelcua  tovsrlng the
     month of August, ha ineerted In the report the fol-
     lOWillg2 sFlnalmonthly report. Bueineee abeorbod by
     Texas Cab Company. Penelty for emplog5ng labor too
     great.*
           Judge Comba then eayat
           “Thus the Act requires tvo thing8 ee 8 prOr%~-
      uielte for the tenainatlonof ooverage by an employer
      eubjeot to the Act, written applloatlanby the employ-
      er for texmlnationOS oovemge, and a fInding by the
      Commlaaionof Pact8 which sntltle the employer to
      texvAnnta It. We think the method preeorlbed le es-
      elusive end that v&en the statw of ~employerlon00
      atteohee under the Aot It oant$nuee until tenelneted
      in the mmner provided. + l l
ltonor8bleclmdo A. Yllli8aar,Page c


          The opinion of J’udso Cambr in the Hurlr aaae appuca
to be in point on al8 quertlon 8nd ve muat t0110v it.
                Ths   Cagi88iOll    18   &lot 08tOppd     m    the  aUtiOII Of   it8
lWpIW8O!ltIBtiVe.         ROgWdlO88      Of  the  8mthy        VB nrSy have  iOr     the
eaplofw, vc believe the luthoritie8 cited vould prevent the
Oami88ion from treatin(3the letter of April 6, 1939, 88 a 8Ub-
8ttblltiol oarplianoewith Section 6(a) of Article 5221b..




                                                              " - -- -Narrlr~n
                                                                         A88i+.jht